


110 HR 7062 IH: ISS GAP FILLER

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7062
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Feeney (for
			 himself, Mr. Pearce, and
			 Mr. Weldon of Florida) introduced the
			 following bill; which was referred to the Committee on Science and Technology, and
			 in addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize the Administrator of the National
		  Aeronautics and Space Administration to develop a plan to guarantee access to
		  the International Space Station, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the International Space Station Guaranteed Access Plan For
			 Integrated Launch and Low Earth Rendezvous Act or the
			 ISS GAP FILLER
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Authorization of Appropriations
					Sec. 101. Authorization of appropriations.
					Title II—Space Shuttle Operations
					Sec. 201. Flight manifest.
					Sec. 202. Authorization of Space Shuttle operations through
				fiscal year 2012.
					Sec. 203. Suspension of activities that would inhibit or
				preclude continued operation of the Space Shuttle through fiscal year
				2012.
					Sec. 204. Shuttle recertification.
					Title III—Alternative Access to International Space
				Station
					Sec. 301. Sense of Congress.
					Sec. 302. Domestic crewed vehicle demonstration.
					Sec. 303. Human rating requirements.
					Sec. 304. International crewed vehicle initiative.
					Sec. 305. ISS crew transfer and crew rescue
				capability.
					Sec. 306. Commercial space launch range study.
					Sec. 307. Orion Crew Exploration Vehicle use.
					Sec. 308. Exploration crew rescue.
					Title IV—Authorization of Extraordinary Payments in Connection
				with the International Space Station
					Sec. 401. Authorization of extraordinary payments.
				
			2.FindingsCongress finds the following:
			(1)The United States
			 has been the preeminent leader in human spaceflight for nearly 50 years. Under
			 NASA’s leadership, this Nation has engaged many countries, including former
			 adversaries, in a series of peaceful space missions that have contributed to
			 mutual trust and understanding that continue to this day.
			(2)The planning and
			 development of the International Space Station is the culmination of many of
			 these collaborations, bringing together through NASA’s leadership a number of
			 foreign partners to invest and participate in its construction and operation.
			 It is the most technologically challenging and complex project ever undertaken.
			 The United States has been the largest contributor, having invested
			 approximately $100,000,000,000 developing, building, and transporting
			 components of the International Space Station to orbit.
			(3)Based on previous
			 agreements signed in 1998 between NASA and the Russian Space Agency ROSCOSMOS,
			 the United States is obligated to provide crew rescue capability for 4 space
			 station crew members at all times. With the space station crew size currently
			 limited to 3, the United States is fulfilling its space station emergency crew
			 rescue obligation by paying Russia for those capabilities using the 3-person
			 Soyuz capsules, which are the only manned spacecraft capable of remaining
			 on-orbit for up to 6 months at a time.
			(4)In
			 January 2004, the President directed NASA to honor our international
			 commitments to complete the assembly of the International Space Station and
			 retire the Space Shuttle by 2010, as recommended by the Columbia Accident
			 Investigation Board. The directive also called for the development of a new
			 system to enable astronauts to travel beyond low Earth orbit. This system, the
			 Constellation System, consisting of the Orion crew exploration vehicle and Ares
			 launch vehicle, would also be capable of traveling to the International Space
			 Station but would not be available until 4 years after the projected retirement
			 of the Space Shuttle. This plan was ratified by Congress in the National
			 Aeronautics and Space Administration Authorization Act of 2005 (Public Law
			 109–155).
			(5)Congress reaffirms
			 the goals of the United States Vision for Space Exploration to return to the
			 Moon as a first step to further exploration of the solar system. In order to
			 accomplish these goals, it is imperative to develop the Ares V launch system,
			 giving the United States the heavy lift capability to return humans to the
			 Moon, and to places beyond.
			(6)The plan also
			 called for NASA to rely on Russia to fly United States astronauts to the
			 International Space Station during the gap between Shuttle retirement and the
			 initial operational capability of the new Constellation system. In addition to
			 buying Soyuz vehicles from Russia to fulfill the U.S. crew rescue obligation,
			 NASA plans to buy Soyuz launch services from Russia at a cost that has not yet
			 been negotiated but is expected to exceed $1,000,000,000.
			(7)One of the guiding
			 principles articulated in National Security Presidential Directive 49, United
			 States National Space Policy, states, The United States considers space
			 capabilities—including the ground and space segments and supporting links—vital
			 to its national interests. Consistent with this policy, the United States will
			 preserve its rights, capabilities, and freedom of action in space; dissuade or
			 deter others from either impeding those rights or developing capabilities
			 intended to do so; take those actions necessary to protect its space
			 capabilities; respond to interference; and deny, if necessary, adversaries the
			 use of space capabilities hostile to U.S. national interests.
			(8)In order to make purchases from Russia,
			 NASA has been granted an exception, through the year 2011, to the Iran, North
			 Korea, and Syria Nonproliferation Act (Public Law 106–178). Since there is
			 roughly a 3-year lead time to build Soyuz vehicles, NASA is concerned that
			 unless the 110th Congress extends the exception, NASA faces a lack of Soyuz
			 capabilities beginning in 2012, which effectively ends United States access to
			 the International Space Station.
			(9)The International
			 Space Station is nearing completion, with remaining missions scheduled to be
			 concluded by summer 2010. The Station’s crew size will increase to 6, enabling
			 the full utilization of its laboratories and research facilities in a
			 micro-gravity environment for the decade to come. Routine and assured access to
			 the Station is critical if we are to capitalize on our investment.
			(10)Other nations are
			 now investing heavily to develop manned spaceflight and robotic capabilities.
			 During the gap following retirement of the Space Shuttle, these nations are
			 expected to enhance their space capabilities, jeopardizing our Nation’s
			 preeminence and our ability to influence other space-faring nations, contrary
			 to the national policy (National Security Presidential Directive 49). United
			 States influence in world affairs and our ability to shape future peaceful uses
			 in space will be imperiled.
			(11)Congress believes
			 it is imperative that NASA reduce our Nation’s dependence on foreign launch
			 providers to access the International Space Station. While some lapse in United
			 States manned spaceflight capabilities is tolerable, the gap has expanded to 5
			 years, and if development problems are encountered, the gap will continue to
			 grow. A 5-year or more gap is too long to rely on other nations to access the
			 International Space Station, the bulk of which we have provided.
			(12)Without assured
			 access, the United States may have to abandon the International Space Station
			 until the Constellation system is operational, giving other nations exclusive
			 access to a laboratory largely built with United States technology and funding.
			 That situation is unacceptable. Clearly, a new approach is needed, and this Act
			 is a first step in a new direction.
			(13)Extending Space
			 Shuttle operations for 2 additional years will reduce the gap and allow the
			 United States to evaluate the capabilities of emerging space-faring nations.
			 Based on their technological progress and their policies and programs, future
			 United States policymakers will decide whether it is appropriate to continue
			 funding the Space Shuttle.
			(14)The cost of
			 extending Space Shuttle operations shall be funded by additional appropriations
			 to NASA. It is contrary to Congress’ intent that extended Space Shuttle
			 operations will be funded by cutting Constellation development or by reducing
			 NASA’s science and aeronautics research programs.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the National
			 Aeronautics and Space Administration.
			(2)ISSThe
			 term ISS means the International Space Station.
			(3)NASAThe
			 term NASA means the National Aeronautics and Space
			 Administration.
			IAuthorization of
			 Appropriations
			101.Authorization
			 of appropriations
				(a)In
			 generalIn addition to
			 amounts otherwise authorized for NASA, there are authorized to be appropriated
			 to the Administrator to remain available until expended—
					(1)for fiscal year
			 2010 for Space Shuttle operations, $3,333,700,000, of which—
						(A)$300,000,000 shall
			 be for an additional Space Shuttle flight to deliver the Alpha Magnetic
			 Spectrometer to the International Space Station; and
						(B)$50,000,000 shall
			 be to augment funding for Space Operations Mission Directorate program reserves
			 and Shuttle Transition and Retirement activities;
						(2)for fiscal year 2010 for Exploration
			 Systems Mission Directorate, $2,000,000,000 to be used to accelerate the
			 initial operating capability of the Orion Crew Exploration Vehicle and the Ares
			 I Crew Launch Vehicle and associated ground support systems;
					(3)for fiscal year
			 2011 for Space Shuttle operations, $3,094,400,000, of which $50,000,000 shall
			 be to augment funding for Space Operations Mission Directorate program reserves
			 and Shuttle Transition and Retirement activities; and
					(4)for fiscal year
			 2012 for Space Shuttle operations, $3,156,000,000, of which $50,000,000 shall
			 be to augment funding for Space Operations Mission Directorate program reserves
			 and Shuttle Transition and Retirement activities.
					(b)Intent of
			 CongressIt is the intent of
			 Congress that amounts authorized to be appropriated in subsection (a) shall be
			 in addition to, and shall not supplant, amounts appropriated for NASA’s other
			 mission directorates.
				IISpace Shuttle
			 Operations
			201.Flight
			 manifest
				(a)Baseline
			 manifestIn addition to the Space Shuttle flights listed as part
			 of the baseline flight manifest as of January 1, 2008, the Utilization flights
			 ULF–4 and ULF–5 shall be considered part of the Space Shuttle baseline flight
			 manifest to ensure adequate logistics and on-orbit spares are available to the
			 International Space Station.
				(b)Additional
			 Flight To Deliver the Alpha Magnetic Spectrometer to the ISSIn
			 addition to the flying of the baseline manifest described in
			 subsection (a), the Administrator shall
			 take all necessary steps to fly 1 additional Space Shuttle flight to deliver
			 the Alpha Magnetic Spectrometer to the International Space Station.
				202.Authorization
			 of Space Shuttle operations through fiscal year 2012
				(a)AuthorizationNASA
			 is authorized—
					(1)to continue Space
			 Shuttle operations through fiscal year 2012; and
					(2)to maintain the
			 capability to safely fly at least 2 Space Shuttle missions per year through
			 fiscal year 2012.
					(b)Report to
			 CongressNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall transmit to the Committee on Science and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate the complete results of the Shuttle
			 Extension Study. The study shall include an analysis of the actions necessary,
			 and the anticipated costs, to continue safely operating the Space Shuttle
			 through fiscal year 2012.
				203.Suspension of
			 activities that would inhibit or preclude continued operation of the Space
			 Shuttle through fiscal year 2012The Administrator shall suspend any activity
			 of NASA that, if continued, would inhibit or preclude the continued safe and
			 effective operation of the Space Shuttle through fiscal year 2012.
			204.Shuttle
			 recertificationNot later than
			 6 months after the date of enactment of this Act, the Administrator shall
			 transmit to the Committee on Science and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a complete assessment of the actions that have been taken and are
			 planned to be taken to fully comply with the intent of the recertification
			 recommendation of the Columbia Accident Investigation Board. The report shall
			 include an analysis of the actions necessary and the anticipated costs to
			 comply with the recertification requirements of the Space Shuttle or a
			 rationale for waiving those requirements through fiscal year 2012.
			IIIAlternative
			 Access to International Space Station
			301.Sense of
			 CongressIt is the sense of
			 the Congress that sole dependence on a foreign country for human access to
			 space and to the International Space Station fails to ensure our freedom of
			 action in space, fails to protect our space capabilities, and fails to
			 safeguard our approximately $100,000,000,000 investment in the International
			 Space Station. Furthermore, such total dependence on a foreign country
			 diminishes our influence with other space-faring nations.
			302.Domestic crewed
			 vehicle demonstration
				(a)In
			 generalNot later than 3 months after the date of enactment of
			 this Act, the Administrator shall issue a notice of intent and solicit
			 proposals to enter into a funded, competitively awarded Space Act Agreement
			 with 2 or more commercial entities for a crewed vehicle demonstration.
				(b)Goal of crewed
			 vehicle demonstrationThe goal of the crewed vehicle
			 demonstration is the design, development, and rapid prototyping of a capsule
			 and associated crew escape system capable of carrying at least 2 astronauts to,
			 and docking with, the International Space Station and returning such astronauts
			 safely to Earth. Such a system must be capable of being carried to the ISS
			 using existing United States launch vehicles, such as Evolved Expendable Launch
			 Vehicle-class vehicles, or existing European Space Agency launch vehicles, such
			 as the Ariane 5.
				303.Human rating
			 requirementsNot later than 6
			 months after the date of enactment of this Act, the Administrator, in
			 consultation with other agencies as appropriate, shall transmit to the
			 Committee on Science and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a
			 comprehensive evaluation of the actions necessary, and the estimated costs, to
			 human-rate Evolved Expendable Launch Vehicles. The report shall include a plan
			 to accomplish upgrading Evolved Expendable Launch Vehicles to enable human
			 missions.
			304.International
			 crewed vehicle initiative
				(a)FindingsCongress
			 finds the following:
					(1)The European Space
			 Agency (ESA) has been a long-time friend and ally of the United States in both
			 manned and unmanned space ventures.
					(2)ESA has
			 demonstrated impressive capabilities with the Columbus orbital laboratory
			 module, the Ariane launch vehicle, and the Automated Transfer Vehicle, which
			 has successfully demonstrated the ability to rendezvous and dock with the
			 International Space Station.
					(3)Recent proposals
			 have been under review to develop a European manned space transportation
			 capability based on the Automated Transfer Vehicle.
					(4)If such a
			 transportation capability could be developed, it might offer another
			 alternative for crewed access to the International Space Station, thereby
			 improving the safety and redundancy for the overall human-rated Earth-to-orbit
			 transportation system.
					(b)Initiate
			 discussionsImmediately after the date of enactment of this Act,
			 the Administrator shall initiate discussions with the appropriate
			 representatives of the European Space Agency to determine the feasibility of
			 jointly developing a human-rated space transportation system based on the
			 Automated Transfer Vehicle and whether such system could be developed on an
			 accelerated schedule to provide a backup capability to the Russian Soyuz.
				305.ISS crew
			 transfer and crew rescue capability
				(a)Evaluation of
			 optionsIn order to stimulate
			 and enable the rapid design, development, and prototyping of a means of
			 providing crew transfer and crew rescue services for the International Space
			 Station, the Administrator shall evaluate and compare—
					(1)the proposals
			 submitted under
			 section 302 for commercial crewed vehicle
			 demonstrations and the feasibility of upgrading Evolved Expendable Launch
			 Vehicles to enable human missions as described in
			 section 303; and
					(2)the feasibility of
			 developing an Automated Transfer Vehicle-based crew transfer and crew rescue
			 capability with the European Space Agency under
			 section 304.
					(b)Report of
			 evaluationNot later than 6 months after the date of enactment of
			 this Act, the Administrator, in consultation with other agencies, shall—
					(1)select the course
			 of action, based on the evaluation under
			 subsection (a), that will best provide
			 safe and effective crew transfer and crew rescue services for the International
			 Space Station; and
					(2)transmit to the
			 Committee on Science and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 describing the evaluation and comparison under
			 subsection (a) and the rationale for the
			 selection made in
			 paragraph (1), including the
			 decision-making criteria used by the Administrator.
					(c)Contracting
			 authorityOn the 30th day after the report required by
			 subsection (b)(2) has been transmitted,
			 the Administrator shall have the authority to enter into contracts and take any
			 other actions necessary to further the course of action selected under
			 subsection (b)(1).
				(d)Crew transfer
			 and crew rescue services contract
					(1)In
			 generalIf the Administrator selects the commercial crewed
			 vehicle demonstration option and if a commercial provider demonstrates the
			 capability to provide International Space Station crew transfer and crew rescue
			 services and to satisfy NASA ascent, reentry, and International Space Station
			 proximity operations safety requirements, NASA shall enter into a contract with
			 that commercial provider for a portion of NASA’s anticipated International
			 Space Station crew transfer and crew rescue requirements from the time the
			 commercial provider commences operations under contract with NASA through
			 calendar year 2016, with an option to extend the period of performance through
			 calendar year 2020.
					(2)Intent of
			 CongressTo the extent that the Administrator selects the
			 commercial crewed vehicle demonstration option, it is the intent of Congress
			 that the Administrator shall, to the maximum extent practicable—
						(A)facilitate the
			 transfer of NASA-developed technologies to potential United States commercial
			 crew transfer and rescue service providers, consistent with United States law;
			 and
						(B)make use of United
			 States commercially provided International Space Station crew transfer and crew
			 rescue services, if those commercial services have demonstrated the capability
			 to meet NASA-specified ascent, reentry, and International Space Station
			 proximity operations safety requirements.
						(e)Authorization of
			 appropriations
					(1)In
			 generalThere are authorized to be appropriated to the
			 Administrator for the program described in this section—
						(A)$100,000,000 for
			 fiscal year 2010;
						(B)$175,000,000 for
			 fiscal year 2011; and
						(C)$300,000,000 for
			 fiscal year 2012.
						(2)SpecificationsThe
			 amounts authorized in
			 paragraph (1) are to remain available
			 until expended and are in addition to amounts authorized to be appropriated
			 under title I.
					(f)Additional
			 technologies authorization of appropriationsThere are authorized
			 to be appropriated to the Administrator for fiscal year 2011 $50,000,000, to
			 remain available until expended, for the provision of International Space
			 Station-compatible docking adaptors and other relevant technologies to the
			 entity that successfully demonstrates the commercial crewed vehicle
			 capability.
				306.Commercial space
			 launch range study
				(a)Study by
			 Interagency CommitteeThe Director of the Office of Science and
			 Technology Policy shall work with other appropriate Federal agencies to
			 establish an interagency committee to conduct a study to—
					(1)identify the
			 issues and challenges associated with establishing a space launch range and
			 facilities that are fully dedicated to commercial space missions in close
			 proximity to Federal launch ranges or other Federal facilities; and
					(2)develop a
			 coordinating mechanism such that States seeking to establish such commercial
			 space launch ranges will be able to effectively and efficiently interface with
			 the Federal Government concerning issues related to the establishment of such
			 commercial launch ranges in close proximity to Federal launch ranges or other
			 Federal facilities.
					(b)ReportThe
			 Director shall, not later than May 31, 2010, submit to the Committee on Science
			 and Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the results of the study
			 conducted under
			 subsection (a).
				307.Orion Crew
			 Exploration Vehicle useIn
			 order to efficiently utilize the advanced capabilities of the Orion Crew
			 Exploration Vehicle, NASA shall restrict the use of the Orion Crew Exploration
			 Vehicle to only those missions carrying astronauts beyond low Earth orbit, to
			 the maximum extent practicable.
			308.Exploration
			 crew rescueIn order to
			 maximize the ability to rescue astronauts whose space vehicles have become
			 disabled, the Administrator shall enter into discussions with the appropriate
			 representatives of space-faring nations who have or plan to have crew
			 transportation systems capable of orbital flight or flight beyond low Earth
			 orbit for the purpose of agreeing on a common docking system standard that is
			 not proprietary to any one country or manufacturer.
			IVAuthorization of
			 Extraordinary Payments in Connection with the International Space
			 Station
			401.Authorization
			 of extraordinary payments
				(a)AuthorizationNotwithstanding the restrictions contained
			 in section 6 of the Iran, North Korea, and Syria Nonproliferation Act (Public
			 Law 106–178), the President is authorized to make extraordinary payments in
			 connection with the International Space Station to the Russian Federal Space
			 Agency, or any organization or entity under the jurisdiction or control of the
			 Russian Federal Space Agency, for equipment and services related to
			 transportation to and from, rescue from, and provision, maintenance, and
			 operation of, the International Space Station.
				(b)LimitationsThe
			 authority under
			 subsection (a)—
					(1)shall be limited
			 to payments for services provided before July 1, 2016; and
					(2)may not be used
			 for the purchase of—
						(A)any cargo services
			 provided by a Progress vehicle after December 31, 2011; or
						(B)any crew
			 transportation or rescue services provided by a Soyuz vehicle after a United
			 States commercial provider of crew transportation and rescue services
			 demonstrates the capability to meet mission requirements of the International
			 Space Station.
						
